PER CURIAM.
Epitomized Opinion
Efros, as receiver, brought suit against the Selt-?ér-Round Co. and others to recover different sums )£ money. The Seltzer-Round Co. failed to answer ipd the default judgment was taken in favor of Efros in the sum of $1200. Within the term a motion to vacate the judgment was filed and the j'ourt granted ■ this motion. The record does not sihow affirmatively that the defendant had a defense o'p offered evidence to satisfy the court that it had a! defense. Nevertheless the court vacated the judgment. The plaintiff prosecuted error on the ground (that the Municipal Court had no power to grant such a motion without first having found that there was a defense to the action. In reversing the judgment of the Municipal Court, this court held:
1. Before a judgment will be vacated upon motion, he defendant must satisfy the court by satisfactory Evidence that valid defense exists, and the court has no power to grant such a motion even during the term where such evidence is not produced.